Citation Nr: 1711738	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for psychoneurosis, with anxiety, prior to February 8, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for psychoneurosis from February 8, 2012.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine (though jurisdiction now lies with the Pittsburgh, Pennsylvania RO), which continued the previously assigned 30 percent disability rating for psychoneurosis.  The Board remanded the Veteran's claim in March 2011.  A September 2015 rating decision assigned an increased 50 percent disability rating, effective September 24, 2014.  A May 2016 Decision Review Officer Decision assigned the 50 percent disability rating effective February 8, 2012.  Subsequent to the most recent May 2016 Supplemental Statement of the Case, additional evidence was associated with the Veteran's claims file; the Veteran's representative waived initial review of such evidence by the Agency of Original Jurisdiction (AOJ) in a March 2017 statement.  

The Board notes that during the course of the appeal, the Veteran specifically applied for entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in a February 2011 rating decision.  The Veteran did not subsequently appeal this decision.  Additionally, evidence indicated that the Veteran was incarcerated for the conviction of a felony from approximately November 2010 to January 2016 and he is barred from entitlement to a TDIU as a result during this time.  See 38 U.S.C.A. § 5313(c) (West 2014); 38 C.F.R. § 3.341(b) (2016); February 2016 VA Form 21-4193 (Notice to [VA] of Veteran or Beneficiary Incarcerated in Penal Institution).  As such, entitlement to a TDIU is not before the Board at this time.

In addition, in an August 2016 letter, the AOJ informed the Veteran that his claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was "intertwined" with the Veteran's psychoneurosis claim on appeal "and will be handle[d] by our Appeals Team."  As will be outlined further below, evidence of record referenced various psychiatric disorder diagnoses, to include PTSD.  In the decision issued below, all psychiatric manifestations, exclusive of any related to alcohol abuse, will be considered in evaluating the Veteran's psychoneurosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, it is not prejudicial for the Board to issue this decision prior to the AOJ's resolution of the PTSD service connection claim, as even if such a claim is granted, the accompanying manifestations have been considered herein.  As such, the Board finds that the claim currently on appeal is not inextricably intertwined with the Veteran's PTSD service connection claim pending at the AOJ.


FINDINGS OF FACT

1.  Prior to February 8, 2010, psychoneurosis resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From February 8, 2010, psychoneurosis resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2010, a disability rating in excess of 30 percent for psychoneurosis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

2.  From February 8, 2010, a disability rating of 50 percent, but no higher, for psychoneurosis is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in a December 2006 letter, prior to the May 2007 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and treatment records from the Veteran's incarceration.

Also, the Board notes that the evidence of record variously referenced the Veteran as being in receipt of some sort of Social Security Administration (SSA) benefit.  For example, the April 2010 VA examination report stated that the Veteran "just recently began receiving social security," the September 2010 VA examination report stated that "[t]he [V]eteran reports that he has been on Social Security Retirement since February [], 2010" and the September 2015 VA examination report stated that the Veteran "was on social security retirement from 2010 until his incarceration."  The record contained other references to SSA benefits generally and also to SSI (Supplemental Security Income).  For example, in a September 2013 statement, the Veteran referenced SSI stopping when he was incarcerated.  A January 2016 VA social work note referenced a form of income of Social Security Disability and SSI.  

The Board cannot conclude based upon these unclear references that there are any relevant outstanding records in the custody of the SSA.  It is not clear that the Veteran was ever in receipt of SSA disability benefits, as opposed to SSA retirement benefits.  The Veteran (and his representative) have not provided any information that would give rise to a reasonable belief that relevant SSA records are outstanding and therefore lacking a "reasonable possibility" that there are any outstanding relevant records, VA's duty to assist does not require remand for further action.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
As noted, the Veteran's claim was remanded by the Board in March 2011 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the AOJ clarified whether the Veteran was incarcerated and obtained outstanding records (to include VA treatment records dated from February 2008 and treatment records from the Veteran's incarceration), as requested.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with VA examinations in March 2007, April 2010, September 2010 and September 2015.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

The Veteran's psychoneurosis has been assigned a disability rating under Diagnostic Code 9400.  Diagnostic Code 9400 (Generalized anxiety disorder) is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

Under the General Formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2016) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

GAF scores are a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093.  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See id.  In this case, the Veteran's claim was originally certified to the Board prior to August 4, 2014 (in September 2007) and therefore was not pending before the AOJ.  As such, the claim is governed by the DSM-IV.  The Board notes that while the September 2015 VA examination report referenced using the DSM-5, the issue on appeal relates to the Veteran's mental health symptomatology and the examination report contained the relevant information necessary to adequately adjudicate the Veteran's claim.  

III.  Factual Background

In November 2006, the Veteran filed the increased rating claim on appeal, stating that his "anxiety condition, it is getting worst, I am waking up at night with more chest pains."  

The Veteran was afforded a VA examination in March 2007.  It was noted that the Veteran's parents lived next door to him, that he had been married for 25 years and that "[t]he [V]eteran reported that 'most of my friends are dead' and he has very few social supports other than his wife and parents."  It was noted that after service, the Veteran worked in a glass factory for 18 years and "has spent the last 20 years in the security field," where he was currently employed full time.  It was noted that "[t]he [V]eteran stated that job related stress has contributed to anxiety symptomatology, yet he reports a good record of attendance and that these symptoms have not cause[d] him to miss work.  No lost time or decreased productivity due to psychiatric symptoms."  It was noted that the Veteran reported that medication "has been helpful by improving his sleep pattern (on average 8 hours per night) and also decreasing the intensity, yet not frequency, of his chest pain episodes."

Upon mental status examination, it was noted that the Veteran had adequate grooming and hygiene (it was later noted that the Veteran denied any difficulty with activities of daily living (ADLs)), that he was fully oriented, that his affect was mainly euthymic, that his "[m]ood was described as 'moody, more on the down side'," that his speech was generally clear and coherent, with rational and goal directed thought processes (though his rate of speech was noted to be "somewhat pressured at times"), that the Veteran "appeared quite anxious at certain points," that there was no indication of a formal thought disorder, that he did not express any overt delusional beliefs and did not report a history of hallucinations, that his attention/concentration and memory were grossly intact, that he denied current suicidal/homicidal ideation or intent, that his insight was fair, that his judgment appeared adequate and that there were no inappropriate or reckless behaviors present.  

The examination report stated in regards to symptomatology that the Veteran's "current report is quite similar to his report during his last" VA examination in 1994.  It was noted that the Veteran reported his primary symptom as chest pains, which he reported an average of 6 episodes per week for the past 20 years, with a recent increase to 9 per week in the past few months.  It was also noted that "[t]he [V]eteran reported that additional symptomatology (i.e., nightmares, heart palpitations, easily angered, restlessness) have all been fairly consistent in frequency and intensity over the past many years.  

A diagnosis was provided of Generalized Anxiety Disorder (GAD), with a GAF noted of 65.  The examiner stated that "[i]t appears [the Veteran's] level of mental health symptomatology is similar to his report during his last [VA examination in 1994] with no increase in severity."  The examiner stated that the Veteran is "employed full-time and fully employable.  Current level of mental health symptomatology does not render him unemployable."  

The Veteran was afforded a VA examination in April 2010.  The examination report stated that the Veteran "contends that his condition has only continued to 'get worse over the past 40 years', despite working full-time until recently and not receiving any recent psychiatric treatment."  It was noted that the Veteran complained of significant irritability and isolation, sleep disruption, nightmares and flashbacks, which were noted to "seem to refer to nightmares."  It was noted that the Veteran reported being accused of harassing individuals at work, that he was working in security and had to check vehicles and that he would slam windows and get "into frequent verbal confrontations with individuals whose vehicles he was supposed to check."  The examination report stated that "[t]here is no mention of psychiatric symptoms in primary [VA] care notes until February 22, 2010," when he was started on an antidepressant medication. It was noted that the Veteran reported "drinking one-half case of beer per day for the past six months, which is a significant increase in use since the previous examination."  It was noted that the Veteran worked full time until February 23, 2010 and that he denied lost time from work or decreased work productivity due to psychiatric symptoms since the last VA examination.  It was noted that the Veteran's "perspective is that others gave him a hard time and he was fired suddenly for refusing to sign paperwork acknowledging inappropriate behavior, which he felt was untrue."  It was noted that the Veteran's mother died, that "[t]he [V]eteran reported that he tends to isolate and primarily socializes with his wife and father" and that "he goes to a buffet everyday for lunch...and going to a club once per month."

The Veteran reported that he was independent in his ADLs.  Upon mental status examination, it was noted that he was alert and oriented, that there were no deficits in hygiene, that speech was overproductive and he was difficult to interrupt at times, that thought processes appeared logical, sequential and goal-directed, that there was no impairment in the form of communication or thought processes, that the Veteran endorsed "paranoia" but that "he uses this as a word to describe having 'never gotten along with people'" and that "[h]e did not actually describe frank paranoia or other delusional thought processes," that hallucinations were denied, that the Veteran described his mood as irritable and anxious, that his affect was irritable and stable and that he denied current suicidal or homicidal ideation or intent.  

It was noted that the Veteran reported passive suicidal ideation on the day of his last VA appointment with a specific provider, but the examiner noted that this was in contradiction to that provider's note that indicated a denial of suicidal ideation.  It was also noted that the Veteran reported an average of four hours of sleep per night and nightmares three times per week for the last 20 years and crying spells of 15 minutes three times per week that began three weeks ago (with the examiner referencing the death of the Veteran's mother in early February).  It was noted that the Veteran described "ongoing chest pain, esophageal spasms and severe nosebleeds as symptoms as anxiety" (the Board notes that there is no indication as to how nosebleeds are a symptom of anxiety and the Veteran is not competent to report such).  It was noted that the Veteran socialized primarily with his family.  It was noted that the Veteran did not report symptoms consistent with a diagnosis of PTSD.  It was also noted that "[o]ther than recent verbal altercations at work, no reckless or inappropriate behaviors were noted."  
 
Diagnoses were provided of GAD, mild and alcohol abuse.  A GAF was noted of 70 due to GAD alone and 65 due to the impact of alcohol abuse.  The examiner stated that the Veteran complained of irritability, isolation, poor sleep with nightmares and anxiety, that the Veteran was abusing alcohol and that alcohol "invariably has a negative effect on psychosocial functioning and symptoms, including increased irritability, mood instability, and sleep disruption."  The examiner also stated that "the frequency, severity and duration of [the Veteran's] service-connected psychiatric symptoms seem to be at levels consistent with his presentation at the previous examination" and that "[r]ecent temporary exacerbations are secondary to his alcohol abuse and the recent death of his mother."  It was also noted that the "[V]eteran is fully employable and could tolerate the stress, schedule requirements and interpersonal interactions inherent in any employment setting.  His current service-connected psychiatric symptoms, which are very mild, do not impact his ability to gain or maintain employment in any way."    

The Veteran was afforded a VA examination in September 2010.  It was noted that the Veteran last worked in security from 2003 to February 2010 and that the Veteran reported being fired for "'harassing too many people but they were actually harassing me'."  It was noted that the Veteran had been married for 27 years, but that he and his wife frequently argued.  The Veteran reported that he "'was out of treatment for a while and I didn't see anyone again until about two months ago'."  It was noted that the Veteran was treated for medication evaluation (every two months), was enrolled in anger management classes and was receiving individual therapy (weekly) and that the related providers had diagnosed anxiety disorder (as well as adjustment disorder).  The examination report quoted the Veteran as saying "[m]y current problem is that I can't work or agree with people because of my anger...This is why I got terminated because they say I was harassing people.  I have a hard time getting along with people and I start yelling at them."  The Veteran reported screaming at people at work and slamming windows in people's faces and calling them names.  The Veteran also reported that he was given additional work "that upset me and I was getting out of hand it and it was giving me chest pains.  Finally they just decided to say I was harassing people and terminated me.  I can't cope with people anymore."  The Veteran reported having additional chest pains, night sweats, nightmares (to include referenced as "flashbacks at nighttime when I am asleep") related to Vietnam three times per week, trouble sleeping, arguing "all the time" with his wife over food, that "[t]hings that shouldn't upset me I get mad at," that "[o]nce in a while I will see black spots in my eyes and sometimes I will hear bells ringing in my ears.  Not all the time, maybe once a month or something."    

Upon mental status examination, it was noted that grooming and hygiene were good, orientation was fair, that the Veteran was somewhat tense at times, that he was attentive but somewhat detached during the evaluation, that speech was somewhat loud in volume and tone and rapid in rhythm and rate and that speech content was somewhat overproductive and at times tangential but generally directable and coherent (it was later noted that the Veteran showed no impairment in communication secondary to psychiatric or psychological symptoms or problems), that mood appeared to be somewhat anxious and irritable but with a broad range of affect and that the Veteran described his mood as nervous.  It was noted that the Veteran denied suicidal ideation but reported such three months ago (stating "I was thinking about killing myself with poison").  It was also noted that no hallucinations or delusions were reported, thought processes was somewhat concrete but generally appeared to be logical and sequential and that no dissociative symptoms or ritual or obsessive behaviors were reported or observed.  It was also noted that "[t]he [V]eteran reports chronic chest pain which while he describes it as being 'on and off for 20 years' also reports them as being a 10 out of a possible 10 on a daily basis, describing them as the worst pain imaginable on a daily basis."  The examiner stated that "[t]his appears to be clearly over reported and inconsistent with his overall presentation."  The Veteran was quoted as stating that "I don't socialize.  I don't like to be around people and I don't have any friends."  It was also noted that insight and judgment "appear to be rather limited."  It was later noted that the Veteran "reports no history of reckless or impusive behaviors other than fighting many years ago."  

It was noted that the Veteran reported no problems with ADLs, that he reported "no social activities of any kind" and that "I work on the computer and I send things to my brother.  I also go to the store for my wife."  Results of psychological testing were included, to include one test "suggesting moderate depression, which does not appear to be consistent with most of his treatment records."  On another test, the Veteran "reported some level of distress from 85 out of 90 symptoms, with 60 of these being in the quite a bit to extreme range" and that "[t]hese symptoms covered a wide range of symptom categories, including symptoms of paranoia and psychosis.  The [V]eteran is clearly over reporting symptoms on this instrument suggesting a pattern of symptom over reporting and possible fabrication."

Diagnoses were provided of GAD and alcohol abuse, not secondary to GAD.  A GAF was noted of 70 due to GAD and of 65 due to the "impact of alcohol abuse unrelated to military service" and of 65 due to the combination of alcohol abuse and GAD.  The examiner stated that "the [V]eteran does not meet diagnostic criteria for a diagnosis of [PTSD]" and provided an explanation as to this statement.  The examiner referenced the Veteran as complaining of frequent intrusive recollections of Vietnam, but stated that "these symptoms appear to be rather recent and new, and do not appear to have had any significant impact on his social or vocational functioning."  The examiner stated that "[t]he [V]eteran does appear to have difficulty socializing, but this appears to be due largely to personality disorder features, and the [V]eteran has a history of being suspicious and distrustful of others, and has consistently had difficulty working with others due to personality features."  The examiner stated that "[t]his is in all likelihood been exacerbated by his alcohol abuse, which would result in symptoms of lack of inhibition, mood fluctuations, and decrease in social skills.  The [V]eteran continues to drink regularly, and in all likelihood is underreporting his current alcohol use" (reported as 2-3 beers three days a week).  The examiner also stated that "the results of the current evaluation are consistent with previous" VA examinations in March 2007 and April 2010 "indicating only a diagnosis of [GAD], the symptoms of which appear to be rather mild."  The examiner also stated that "[t]he [V]eteran remains employable for psychiatric purposes, and would require no special schedule or workplace modifications or adjustment in order to be employed."  It was noted that "[t]he [V]eteran reports that his therapy and treatment have been helpful to him, particularly in learning to control his anger."    

The Veteran was afforded a VA examination in September 2015.  It was noted that the Veteran did not have a diagnosis of PTSD, but had diagnoses of GAD and alcohol use disorder that was "[u]nrelated to military service and unrelated to the [V]eteran's diagnosis of GAD."  It was noted that all current symptoms were attributable to GAD.  The examiner noted that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted that "[a]ll current impairment, which is mild, is attributable to" GAD and that "[h]istorically, any impairment beyond the mild range would be attributable to the [V]eteran's diagnosis of alcohol use disorder."

It was noted that the Veteran had a history of frequently arguing with his spouse, which contributed to his incarceration.  It was noted that following incarceration, the Veteran had no contact or communication with his spouse, who passed away in December 2014.  It was also noted that "[t]he [V]eteran reported that he remains a loner and has not formed any friendships since being incarcerated."

Similar reports of the Veteran's prior work history were noted and additionally that he "holds employment in the prison facility in which he resides and received payment from the state."  It was noted that while incarcerated the Veteran received psychiatric treatment and was diagnosed with PTSD.  The examiner noted that "this was based entirely on the [V]eteran's subjective reports" and that "[t]here was little in the report outlining the specifics of the [V]eteran's exposure to actual or threatened death...Additionally, the [V]eteran did not appear to endorse symptoms from all clusters."  The examiner also referenced "four other compensation and pension examinations" and evaluations "by other behavior health personnel" and that "all of these evaluations converge on diagnoses of GAD, Unspecified Anxiety Disorder, and [rule out] panic disorder."

It was noted that the Veteran was "currently incarcerated, after having been charged with attempted murder for shooting his wife while intoxicated."  It was noted that "[h]e claimed he was experiencing a flashback to Vietnam at the time of the incident" and that "[h]e plea bargained, pleading guilty for aggravated assault with bodily harm, and agreed to sentence of 5-10 years."  It was further noted that "[p]er his report, he pulled a firearm while having an argument.  He was apparently intoxicated at the time.  He reported that he believed the safety was on, but the weapon discharged after he pulled the hammer."  It was noted that the Veteran reported "drinking about 12 beers per day around the time he shot his wife."  

Regarding PTSD criteria, it was noted that the Veteran experienced recurrent distressing dreams and dissociated reactions (flashbacks).  Symptoms were also noted of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss (such as forgetting names, directions or recent events) and difficulty in establishing and maintaining effective work and social relationships.  Chronic worry was also reported, with the Veteran reporting feeling that "somebody is 'after me all the time' and that somebody 'is out to get me'."  The examiner stated that "[a]lthough not outright delusional, the [V]eteran endorsed thoughts consistent with general paranoid thinking."  Muscle tension, restlessness, inability to relax, irritability and chronic sleep problems were also reported.  

Upon mental status examination, it was noted that grooming and hygiene appeared good, that speech was normal in rate, volume and prosody, that terse responses were provided and that the Veteran would repeat himself while providing certain information, that there was minor psychomotor agitation, that thought processes were clear and logical, that there was no evidence of hallucinations, delusions or paranoia, that mood was observed to be anxious, that affect was constricted and congruent with the topic under discussion and that insight and judgment appeared limited.  The Veteran denied current suicidal or homicidal ideation.  

The examiner stated that "the [V]eteran does not meet diagnostic criteria for PTSD, but does continue to meet criteria for [GAD]" and also provided an explanation for such conclusion.  The examiner also stated that the Veteran met the criteria for alcohol use disorder in remission and that "[t]his diagnosis is not thought to be due to military service or related to the [V]eteran's diagnosis of [GAD]."  The examiner also stated that "[t]he [V]eteran's psychiatric symptoms alone would not be expected to impede his ability to function in a job environment."
The Board has reviewed the Veteran's extensive VA treatment records and will detail those records that are pertinent and not duplicative of the VA examination reports discussed above.

As referenced above the April 2010 VA examination report stated that "[t]here is no mention of psychiatric symptoms in primary [VA] care notes until February 22, 2010."  Prior to February 2010, VA treatment notes were limited in reference to mental health symptoms.  A November 2009 VA treatment note stated that the Veteran had a history of PTSD, but that his symptoms were well controlled.  Other VA treatment records referenced chest pains.  For example, a February 2008 cardiologist note stated that the Veteran "describes chest pain from esophageal spasm for at least the past 20 years, 3-6 times per week" (the Veteran was hospitalized in relation to this symptom at the time).  An earlier February 2008 VA treatment note referenced that the Veteran's chest pains had increased from 3-4 times weekly to 6-9 times weekly over the last 2 months.      

A February 22, 2010 VA treatment note noted a chief complaint of stress and panic attacks.  It was noted that the Veteran's mother died two weeks ago and "since then he is having trouble sleeping, experiences [shortness of breath] and shaking when driving to work."  It was noted that he denied suicidal thinking.  An assessment was noted of "depression/anxiety probably reactive to recent death of a parent" and medication was started.  A later April 2016 VA treatment note included the Veteran's computerized problem list, which noted adjustment disorder with mixed anxiety and depression as being added February 22, 2010.  A March 2010 VA treatment noted stated that "[a]t last visit [the Veteran] described increasing depression, anxiety and panic," noted that the Veteran lost his job, that he reported poor sleep, anxiety and sadness and that he wanted to resume psychiatric care.  An assessment was noted of depression, anxiety and panic.  

The Veteran subsequently received VA mental health treatment during 2010, prior to his incarceration in November 2010, with many of the same symptoms previously discussed also being noted, such as chest pains, anger, anxiety, depression and irritability.  

A May 2010 treatment note from psychiatrist P.B. referenced a GAF of 55.  A May 2010 VA primary care treatment note referenced the Veteran's depression, anxiety and panic as "somewhat better."  A June 2010 VA treatment note from P.B. noted that the Veteran "appears to be doing decently well in terms of his emotional symptoms" and that "symptoms are under better control with current behavioral therapies and medication therapies."  It was also noted that the Veteran "admits to some degree of depression in the context of stressors and due to recent bereavement issues but denies pervasive or persistent symptoms of major depression such as being suicidal, homicidal, or hopeless."           

Particularly detailed was a September 2010 VA initial evaluation report (based on an August 26, 2010 evaluation), which contained similar information to the VA examination reports, but also some additionally relevant information.  It noted that "[t]he Veteran stated that he often wants 'to kill these people,' vaguely referring to the people he interacted with while working and those involved in his termination" and that "[h]e denied any intent or plan, but he indicated that he frequently has these homicidal thoughts when he does become angry."  It was also noted that the Veteran reported past suicidal ideation, as recently as "'a couple months ago'."  It was noted that the Veteran had no thoughts of suicide at the present time, though a plan was outlined "if he did become suicidal."  

A September 2010 VA treatment note based on an August 31, 2010 appointment with P.B. noted that "[n]o suicidality, homicidality, or hopelessness appreciated."  A subsequent September 2, 2010 VA mental health treatment note stated that the "[t]he Veteran denied suicidal ideation, intent, or plan.  He continued to speak vaguely about 'wanting to kill someone in the future' but explicitly denied present intent or plan."  A September 9, 2010 VA mental health treatment note stated that "[t]he Veteran denied suicidal ideation, intent, or plan.  He stated only that he hopes not to encounter the people responsible for his termination, and he denied homicidal intent or plan."  A September 16, 2010 VA mental health treatment note stated that "[t]he Veteran denied suicidal ideation, intent, or plan.  He did not speak today about wanting to harm people.  He denied homicidal intent or plan."  Multiple subsequent treatment notes dating to November 2010 noted that the Veteran denied homicidal intent or plan.     
The September 2010 VA initial evaluation report also noted that the Veteran's reported esophageal spasms that "are more likely to occur when he is rushed or worried.  He described chest pains and occasional heart palpitations along with the spasms."  It was also noted that the Veteran's mother's death in January 2010 and father's death in March 2010 "have been significant losses for him and in part prompted initiation of his current treatment."  The report noted that the Veteran reported not having any close friends or social support other than his wife, that he becomes easily irritated around other people and that he prefers to keep to himself.  It was noted that the Veteran occasionally will attend church, but that he does not belong to any other community group.  It was also noted upon mental status examination that the Veteran's speech was rapid and that "he would often speak over the interviewer."  It was also noted that the Veteran "denied explicit delusions, but he did endorse extrasensory abilities, such as predicting future events and reading people's minds."  It was additionally noted that "[t]he Veteran reported that his anxiety and anger have significantly worsened since the deaths of his parents and being terminated from his job; however, the symptoms reported do appear to precede these events, if to a lesser degree."  It was noted that the Veteran "endorse[d] safety behaviors (eg, carrying his water bottle with him at all times)."  The examiner stated that the Veteran was "clearly impaired by his constellation of anxiety symptoms."  A diagnosis was noted of anxiety disorder, rule out panic disorder and rule out GAD and a GAF was provided of 45.    

As noted, evidence indicated that the Veteran was incarcerated in November 2010.  The Veteran received mental health treatment while incarcerated and of record are records of such treatment.  The Board has reviewed these records.  The assigned GAFs ranged from 50-70.  As referenced, various diagnoses were noted, to include PTSD.  As discussed, various VA examiners declined to diagnosis the Veteran with PTSD.  In any event, the psychiatric manifestations outlined in the incarceration treatment records will be considered by the Board in this decision, as it is not possible from the evidence of record to separate the effects documented in those treatment records from the Veteran's service-connected psychoneurosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Generally, the incarceration records referenced symptoms that were largely consistent, in type and severity, with the other records outlined above.      

VA treatment records of record following the Veteran's release from incarceration in 2016 indicated symptoms that were largely consistent, in type and severity, with the other records outlined above.  For example, a January 2016 VA mental health consult note noted a diagnosis of GAD and that the Veteran was currently stable on medications.  

The Board has also reviewed various lay evidence of record.  In this regard, the Veteran's statements primarily referenced symptoms that were largely consistent, in type and severity, with the other records outlined above.  In a March 2010 statement the Veteran stated that "I have lost my job and am longer employable, due to my outbursts, bad temper...I am so sick and tired of people referring to me as a nut, stupid, goofy...I would like to reach out and cho[ke] them."  He also referenced that a VA doctor "agrees that I am no longer able to hold a job" (which the Board notes does not appear to be supported by the evidence of record).  In an August 2010 statement, the Veteran stated "I am afraid all the time that I will be killed or I will kill somebody" and referenced at work being "so angry at people that would remind me of Viet Nam, I would feel like killing them."  He also referenced being violent and repeating himself all the time.

Also of record were multiple lay statements from the Veteran's wife and a statement from the Veteran's cousin.  These statements primarily referenced symptoms that were largely consistent, in type and severity, with the other records outlined above.  A March 2010 statement from the Veteran's wife referenced paranoia and rage and that the Veteran "has hit me from time to time."  She also stated that "[i]t has now gotten much worse since his Mother passed."  The Veteran's cousin's May 2010 statement referenced the Veteran as causing many fights.  

IV.  Legal Analysis

Upon review of the evidence of record, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the Veteran's psychoneurosis from February 8, 2010 and that prior to February 8, 2010, a disability rating in excess of 30 percent is not warranted.

The AOJ had previously assigned a 50 percent disability rating effective February 8, 2012, which the May 2016 Decision Review Officer Decision stated was the "earliest date shown in" incarceration records of "a worsening in disability."  Based on the evidence of record, the Board finds that the Veteran experienced a worsening of his mental health symptoms in February 2010.  As noted, a February 22, 2010 VA treatment note noted a chief complaint of stress and panic attacks and noted that the Veteran's mother died two weeks ago and "since then he is having trouble sleeping, experiences [shortness of breath] and shaking when driving to work."  A March 2010 VA treatment noted stated that "[a]t last visit [the Veteran] described increasing depression, anxiety and panic."  The September 2010 VA initial evaluation report noted that "[t]he Veteran reported that his anxiety and anger have significantly worsened since the deaths of his parents and being terminated from his job; however, the symptoms reported do appear to precede these events, if to a lesser degree."  In addition, a March 2010 statement from the Veteran's wife discussed mental health symptoms and stated that "[i]t has now gotten much worse since his Mother passed."  The date of February 8, 2010 is based on being two weeks prior to the February 22, 2010 VA treatment note that referenced the death of the Veteran's mother "two weeks ago" and the Veteran's increased symptoms.  Based on the evidence of record that indicated a worsening of the Veteran's psychoneurosis in February 2010 following the death of his mother, the Board finds that the previously assigned 50 percent disability rating is warranted from February 8, 2010.

Prior to February 8, 2010, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's psychoneurosis.  During this time period, the evidence of record did not indicate that the Veteran's symptomatology more nearly approximated the frequency, severity and duration of symptoms contemplated by the 50 percent (or higher) disability rating criteria.  During this time period, the evidence indicated symptoms that included sleep impairment (to include nightmares), anxiety, chest pain episodes and heart palpitations, restlessness and being easily angered.  The March 2007 VA examination report noted a GAF score of 65 (indicating some mild symptoms) and described the Veteran's psychiatric symptoms as "very mild."  It also noted that "[i]t appears [the Veteran's] level of mental health symptomatology is similar to his report during his last [VA examination in 1994] with no increase in severity."   In general, the level of occupational and social impairment caused by the Veteran's psychoneurosis more nearly approximated that contemplated by the 30 percent disability rating criteria and not the 50 percent (or higher) disability rating criteria.   

As referenced, the March 2007 VA examination report noted that the Veteran reported his primary symptom as chest pains.  With respect to chest pains, which are referenced throughout the period on appeal, the Board will consider this as a symptom of his psychoneurosis, as it is not possible from the evidence of record to separate this symptom from his psychoneurosis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the Board acknowledges that a December 2006 VA opinion stated that there was "no medical, scientific or research evidence that support's the [V]eteran's contention that his chest pains are caused by or secondary to his" GAD.  Other evidence of record, however, stated differently.  A January 2006 VA treatment note from a gastroenterologist noted an impression of esophageal motility disorder leading to atypical chest pain and that "[t]his pain appears to be related to emotional stress."  A February 2008 VA treatment note from the same gastroenterologist (among two signatures to the note) referenced chronic chest pain that the Veteran "attributes to esophageal spasms and is very linked to anxiety/stress."  In addition, a September 2010 VA initial evaluation report noted that "[t]he esophageal spasms reported by the Veteran may be limited-symptom panic attacks, as he reported they occur primarily when he is worried or rushed."  Future notes from the same provider included a treatment plan of "[r]educe frequency and severity of esophageal spasms related to anxiety."  As such, the Board will consider the Veteran's reports of chest pain (and apparently similar reports of heart palpitations) as a symptom of his psychoneurosis.  Such appears, as referenced, to be similar to a panic attack and will be evaluated similarly.    

With respect to occupational and social impairment, as noted, the Board finds that prior to February 8, 2010, the level of occupational and social impairment caused by the Veteran's psychoneurosis more nearly approximated that contemplated by the 30 percent disability rating criteria (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and not the 50 percent disability rating criteria (with reduced reliability and productivity).  With respect to social impairment, the April 2007 VA examination report stated that "[t]he [V]eteran reported that 'most of my friends are dead' and he has very few social supports other than his wife and parents."  This statement suggested some level of social impairment exists, but that the Veteran still maintains social relationships with his family.  With respect to occupational impairment, the April 2007 VA examination report noted that the Veteran was currently working full time and that "[t]he [V]eteran stated that job related stress has contributed to anxiety symptomatology, yet he reports a good record of attendance and that these symptoms have not cause[d] him to miss work.  No lost time or decreased productivity due to psychiatric symptoms."  This evidence indicated that the Veteran was not occupationally impaired as a result of his psychoneurosis.  

Prior to February 8, 2010, there were not reported symptoms contemplated by the 50 percent disability rating criteria, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; or of such symptoms contemplated by higher disability ratings.  

The Board notes that the Veteran had some symptoms referenced by the 50 percent disability rating criteria, specifically including panic attacks more than once a week (considering his reports of chest pains as panic attacks) and disturbances of mood.  As noted, there also was some level of social impairment present (though it is not clear whether such was of the severity of difficulty in establishing and maintaining effective work and social relationships, based on his family relationships and long term work history prior to February 2010).  These symptoms, however, did not result in occupational impairment with reduced reliably and productivity.  In fact, as noted by the March 2007 VA examination report, the Veteran had no decreased productivity due to his psychiatric symptoms.  The Board notes that on a March 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) the Veteran noted that his PTSD/heart disease affected full time employment in January 2009 and that "I should have been out of there in 09."  The evidence, however, indicated that the Veteran worked until February 23, 2010.  Moreover, the Veteran's statement is relatively vague and unsupported.  Also, in contrast to the Veteran's report, a November 2009 VA treatment note stated that the Veteran had a history of PTSD, but that his symptoms were well controlled.  In sum, the Board finds that prior to February 8, 2010, the Veteran's symptoms did not result in occupational impairment with reduced reliably and productivity.    

Taken as a whole, the Board finds that prior to February 8, 2010, the Veteran's psychoneurosis symptoms and disability picture were of the level of severity contemplated by the 30 percent disability rating criteria (meaning the Veteran's psychoneurosis resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and were not on par with the level of severity contemplated by the 50 percent disability rating criteria, which contemplates more severe occupational and social impairment that was not present for this period.  As such, prior to February 8, 2010, a disability rating in excess of 30 percent is not warranted for the Veteran's psychoneurosis.  The Board emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As referenced above, evidence of record did not indicate that the Veteran's symptomatology more nearly approximated the frequency, severity and duration of symptoms contemplated by the 50 percent disability rating criteria.  

As noted, the Board has found that a 50 percent disability rating is warranted from February 8, 2010 and the Board additionally finds that a disability rating in excess of 50 percent is not warranted for this time period.  During this time period, the evidence of record did not indicate that the Veteran's symptomatology more nearly approximated the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.  During this time period, the evidence indicated symptoms that included irritability, isolation, sleep impairment (to include nightmares), flashbacks, anxiety and depressed mood (disturbances in motivation and mood), chest pain and panic attacks, difficulty in establishing and maintaining effective work and social relationships, mild memory loss (such as forgetting names, directions or recent events), impaired judgment and anger.  GAF scores ranged from 45 to 70, indicating serious, moderate or mild symptoms.  

With respect to occupational and social impairment, as noted, the Board finds that from February 8, 2010, the level of occupational and social impairment caused by the Veteran's psychoneurosis more nearly approximated that contemplated by the 50 percent disability rating criteria (with reduced reliability and productivity) and not the 70 percent disability rating criteria (with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  

With respect to occupational impairment, the April 2010 VA examination report stated that the "[V]eteran is fully employable and could tolerate the stress, schedule requirements and interpersonal interactions inherent in any employment setting.  His current service-connected psychiatric symptoms, which are very mild, do not impact his ability to gain or maintain employment in any way."  The September 2010 VA examination report stated that "[t]he [V]eteran remains employable for psychiatric purposes, and would require no special schedule or workplace modifications or adjustment in order to be employed."  The September 2015 VA examination report noted that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation and also stated that "[t]he [V]eteran's psychiatric symptoms alone would not be expected to impede his ability to function in a job environment."  In addition, evidence indicated that the Veteran had some form of employment while incarcerated.  In this regard, the September 2015 VA examination report stated that the Veteran "holds employment in the prison facility in which he resides and received payment from the state" and a November 2015 VA treatment note stated that the "[V]eteran holds certification as a Peer Support Specialist, and has worked as such on the Veterans Service Unit while incarcerated" and that the Veteran became "certified and practice[d] as a peer support specialist."  In review of these VA examination reports, such indicate that the Veteran's psychoneurosis would result in relatively little, if any, occupational impairment.  Such findings weigh against an increased disability rating in excess of 50 percent.

The Board acknowledges that the Veteran reported being fired from his job in February 2010.  While not entirely clear, the circumstances of the Veteran's firing appeared to relate to the Veteran's interactions with other people at work (references are of record to verbal confrontations and slamming of windows).  The circumstances of the firing appear to correspond to a symptom listed as an example symptom for the 50 percent disability rating criteria (difficulty in establishing and maintaining effective work and social relationships).  Contrasted to this evidence are the three examination reports noted above, which included opinions from three medical professionals indicating that, essentially, the Veteran's psychoneurosis would result in relatively little, if any, occupational impairment.  As such, while the Board has considered the Veteran's report of being fired from his job in February 2010, when considering all evidence of record including the three VA examination reports referenced, the Board concludes that the level of occupational impairment is consistent with that contemplated by a 50 percent disability rating.  

With respect to social impairment, as noted the evidence indicated difficulty in establishing and maintaining effective work and social relationships, a symptom contemplated by the 50 percent disability rating criteria.  For example, the April 2010 VA examination report stated that "[t]he [V]eteran reported that he tends to isolate and primarily socializes with his wife and father."  The September 2010 VA examination report noted that the Veteran had been married for 27 years, but that he and his wife frequently argued and the examiner also stated that "[t]he [V]eteran does appear to have difficulty socializing, but this appears to be due largely to personality disorder features, and the [V]eteran has a history of being suspicious and distrustful of others, and has consistently had difficulty working with others due to personality features."  The Veteran was also quoted as stating that "I don't socialize.  I don't like to be around people and I don't have any friends" and that he "can't cope with people anymore."  The September 2015 VA examination report stated that following incarceration, the Veteran had no contact or communication with his spouse, who passed away in December 2014.  It was also noted that "[t]he [V]eteran reported that he remains a loner and has not formed any friendships since being incarcerated."  

In review, the evidence does not indicate the severity of social impairment as contemplated by the 70 percent disability rating criteria, which includes as an example symptom an inability to establish and maintain effective relationships.  While the evidence indicates a difficulty in establishing and maintaining effective work and social relationships, the evidence does not show an inability to do such.  As noted, the Veteran socialized with his family, to include his long term wife, prior to his incarceration in November 2010.  As noted, the Veteran worked as a peer support specialist while incarcerated, which presumably would involve social and work relationships.  In addition, a January 2016 VA social work note referenced that the Veteran "still talks to his two brothers."  As such, the evidence does not show that the Veteran had an inability to establish and maintain effective relationships.  Overall, from February 8, 2010, the evidence indicated that the level of social impairment caused by the Veteran's psychoneurosis more nearly approximated that contemplated by the 50 percent disability rating criteria and not the 70 percent disability rating criteria 

In addition, the Board notes that, from February 8, 2010, the evidence indicated some, but not most, symptoms referenced by the 70 percent disability rating criteria.

With respect to suicidal ideation, this was referenced in the evidence, but such appears to have been of limited duration.  The April 2010 VA examination report noted that the Veteran denied current suicidal ideation, but that he reported passive suicidal ideation on the day of his last VA appointment with a specific provider (though the examiner noted that this was in contradiction to that provider's note that indicated a denial of suicidal ideation).  A September 2010 VA initial evaluation report (based on an August 26, 2010 evaluation) noted that the Veteran reported past suicidal ideation, as recently as "'a couple months ago'."  It was noted that the Veteran had no thoughts of suicide at the present time, though a plan was outlined "if he did become suicidal."  The September 2010 VA examination report noted that the Veteran denied suicidal ideation but reported such three months ago.  Subsequent records noted that the Veteran denied suicidal ideation.  As such, while there was evidence of suicidal ideation, this appeared to have existed for only a short time period.

With respect to obsessional rituals which interfere with routine activities, this was not shown by the evidence of record.  Obsessional rituals were not noted on the VA examination reports during this time period.  The only apparent reference to such was an October 2010 VA dermatology treatment note that stated that the Veteran "feels he MUST shower/bathe EVERY day because he has to BE CLEAN.  He thinks it may be almost a compulsion."  Initially, there is no indication that such was attributable to his service-connected disability.  In addition, showering or bathing daily does not appear to be of the severity that it would interfere with routine activities, as contemplated by the example symptom.

With respect to speech intermittently illogical, obscure, or irrelevant, this was not shown by the evidence of record.  Evidence did indicate some impairment to the Veteran's speech.  For example, the April 2010 VA examination report noted that the Veteran's speech was overproductive and he was difficult to interrupt at times.  The September 2010 VA examination report stated that speech was somewhat loud in volume and tone and rapid in rhythm and rate and that speech content was somewhat overproductive and at times tangential but generally directable and coherent (it was later noted that the Veteran showed no impairment in communication secondary to psychiatric or psychological symptoms or problems).  While there is evidence of some impairment to the Veteran's speech, the evidence did not show that such speech was intermittently illogical, obscure, or irrelevant, as contemplated by the example symptom.

With respect to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, this was not show by the evidence of record.  While evidence did indicate depression and panic attacks, such was not of the severity or duration of near-continuous or affecting the ability to function, as contemplated by the example symptom.

With respect to impaired impulse control (such as unprovoked irritability with periods of violence), there is some indication of this in the records.  As noted, the Veteran reported being fired from his job in February 2010 and the circumstances of the firing appeared to relate to the Veteran's interactions with other people at work (references are of record to verbal confrontations and slamming of windows).  It does not appear that these incidents were of the severity of unprovoked irritability with periods of violence.  The April 2010 VA examination report noted that the Veteran's "perspective is that others gave him a hard time and he was fired suddenly for refusing to sign paperwork acknowledging inappropriate behavior, which he felt was untrue" and the September 2010 VA examination report noted that the Veteran reported being fired for "'harassing too many people but they were actually harassing me'."  As such, it appears that, to the Veteran, he was not unprovoked in these workplace interactions.  Moreover, the verbal confrontations and slamming of windows referenced do not rise to the level of "periods of violence" referenced by the example symptom.  

Also, as referenced, the Veteran was incarcerated for shooting his wife.  The details surrounding this incident are not entirely clear.  The September 2015 VA examination report stated that the Veteran was "currently incarcerated, after having been charged with attempted murder for shooting his wife while intoxicated."  It was noted that "[h]e claimed he was experiencing a flashback to Vietnam at the time of the incident" and that "[h]e plea bargained, pleading guilty for aggravated assault with bodily harm, and agreed to sentence of 5-10 years."  It was further noted that "[p]er his report, he pulled a firearm while having an argument.  He was apparently intoxicated at the time.  He reported that he believed the safety was on, but the weapon discharged after he pulled the hammer."  It was noted that the Veteran reported "drinking about 12 beers per day around the time he shot his wife."  A February 2012 initial psychiatric evaluation from the Veteran's incarceration stated that the Veteran "fully accepts responsibility for shooting his wife of 39 years, supposedly during a 'flashback' from Vietnam.  He saw her as a Vietnamese soldier attacking him.  He may well have been drinking at the time."  It was also noted that "if he had stayed in his PTSD state he would have continued to shoot her and to kill her" and that the Veteran had no other history of violence to others.  A November 2015 VA treatment note stated that the Veteran was "currently incarcerated for shooting his wife while intoxicated and reportedly in PTSD flashback."  A February 2016 VA mental health treatment note stated that, with respect to this incident, the Veteran "describes that he was also intoxicated at that time and he feels bad about that, that he was under the influence and she was telling him to quit drinking for four months prior to this incident."  An April 2016 VA social work note stated that the Veteran was incarcerated for an act of violence that "was perpetrated while Veteran was intoxicated with alcohol."  

In review, it appears that the Veteran was intoxicated at the time of the shooting, as the February 2016 VA mental health treatment note noted that the Veteran reported such.  As outlined, various VA examiners diagnosed the Veteran with alcohol abuse/use disorder.  While the Veteran provided statements that included an August 2010 statement that "I drink beer to drown all the feelings of war and all the Americans that were killed," the September 2010 and September 2015 VA examination reports noted that alcohol abuse/use disorder was not related to his service-connected disability.  In addition, it also appears that the Veteran may have accidently shot his wife ("he believed the safety was on"), which suggests that the violent act was not intentional.  Here, the diagnosis of PTSD has been rejected by most professionals.  In addition, the Veteran was incarcerated for his actions.  Overall, here we find the Veteran's assertion of a flashback to be inconsistent with his report of an accident and inconsistent with his use of alcohol at the time.  We reject his unsupported statements that the shooting was related to a service-connected disability.

Also, the Board notes that a March 2010 statement from the Veteran's wife stated that the Veteran "has hit me from time to time."  This statement is relatively vague and unsupported by other evidence of record (the April 2010 VA examination report, for example, noted "[o]ther than recent verbal altercations at work, no reckless or inappropriate behaviors were noted") and also is unclear as to the timing of such incidents.  Overall, the Board finds that while there is some indication of impaired impulse control in the evidence of record, unprovoked irritability with periods of violence, as contemplated by the 70 percent disability rating, was not shown (and additionally the more severe symptom contemplated by the 100 percent disability rating criteria, persistent danger of hurting self or others, was therefore also not shown).  
The Board also notes that a January 2011 statement from the Veteran's representative stated that "[t]his incident...tends to indicate the [Veteran] does present a danger to himself or others, warranting a significantly higher evaluation than the present 30 percent rating."  Initially, the Veteran's disability rating for this period has been increased to 50 percent.  The Board has considered the representative's contention, but for the reasons outlined above, has come to a different conclusion as to this point.  

In addition, the Board acknowledges that evidence of record referenced a brief period of homicidal ideation.  As outlined, this was shown briefly in August and September 2010 VA treatment notes and an August 2010 Veteran statement.  Following those references, from a September 9, 2010 VA mental health treatment note stating that the Veteran denied homicidal intent or plan, further evidence did not reference homicidal ideation.  The Board also acknowledges that the Veteran's August 2010 statement referenced at work being "so angry at people that would remind me of Viet Nam, I would feel like killing them," which suggests homicidal ideations while he was working (which ended in February 2010).  The Board notes that this later statement is not supported by earlier evidence of record and is in fact contradicted by earlier records, such as the April 2010 VA examination report where he denied homicidal ideation and a June 2010 VA treatment note denying homicidal symptoms.  As such, while there was evidence of homicidal ideation, this appeared to have existed for only a short time period. 

With respect to difficulty in adapting to stressful circumstances (including work or a worklike setting), it appears that this symptom was present at points during the appeal period.  As referenced, the Veteran reported being fired from his job in February 2010 and the circumstances of the firing appeared to relate to the Veteran's interactions with other people at work (references are of record to verbal confrontations and slamming of windows).  This information suggests a difficulty in adapting to stressful circumstances.

With respect to spatial disorientation and neglect of personal appearance and hygiene, such were not shown by the evidence of record.  

The Board notes that a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record indicated some level of deficiency in work, family relations, judgment (the September 2010 and September 2015 VA examination reports noted his judgment to be limited) and mood, as discussed above.  School was not applicable and the Veteran's thought processes were not noted by VA examiners to be deficient (though the September 2015 VA examination report referenced paranoid thinking).  Also, as noted, the evidence indicated some, but not most, symptoms referenced by the 70 percent disability rating criteria.  The evidence indicated, however, that the present symptoms resulted in relatively limited occupational impairment and were not of sufficient severity to warrant a higher 70 percent disability rating.  

As noted, the April 2010, September 2010 and September 2015 VA examination reports included opinions from three medical professionals indicating that, essentially, the Veteran's psychoneurosis would result in relatively little, if any, occupational impairment (and evidence indicated that the Veteran apparently was working while incarcerated).  In addition, the April 2010 VA examiner noted a diagnosis of GAD, mild and referenced the Veteran's service-connected psychiatric symptoms as "very mild," the September 2010 VA examiner referenced a diagnosis of GAD, "the symptoms of which appear to be rather mild" and the September 2015 VA examiner stated that "[a]ll current impairment, which is mild, is attributable to" GAD and that "[h]istorically, any impairment beyond the mild range would be attributable to the [V]eteran's diagnosis of alcohol use disorder."  As such, when considering all evidence of record, the Board finds that from February 8, 2010, the Veteran's psychoneurosis symptoms and disability picture were of the level of severity contemplated by the 50 percent disability rating criteria (meaning the Veteran's psychoneurosis resulted in occupational and social impairment with reduced reliability and productivity) and were not on par with the level of severity contemplated by the 70 percent disability rating criteria, which contemplates more severe occupational and social impairment that was not present for this period.  As such, from February 8, 2010, a disability rating in excess of 50 percent is not warranted for the Veteran's psychoneurosis.  The Board emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As referenced above, evidence of record did not indicate that the Veteran's symptomatology more nearly approximated the frequency, severity and duration of symptoms contemplated by the 70 percent disability rating criteria.  

In conclusion, the Board finds that from February 8, 2010, a disability rating of 50 percent, but no higher, is warranted for the Veteran's psychoneurosis and that prior to February 8, 2010, a disability rating in excess of 30 percent is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

V.  Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected psychoneurosis was manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, to include the Veteran's symptoms.  See id.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, to include the various symptoms discussed above.  In short, there is nothing exceptional or unusual about the Veteran's service-connected psychoneurosis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service-connected for only one disability, psychoneurosis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to a disability rating in excess of 30 percent for psychoneurosis prior to February 8, 2010 is denied.  

Entitlement to a disability rating of 50 percent, but no higher, for psychoneurosis from February 8, 2010 is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


